        Case 4:19-cv-00294-CRW-SBJ Document 53 Filed 10/29/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF IOWA



City of Plantation Police Officers
Pension Fund
                                             CIVIL NUMBER: 4:19-cv-00294-CRW-SBJ
                        Plaintiff(s),

 v.                                          JUDGMENT IN A CIVIL CASE

Meredith Corporation, et al.



                        Defendant(s),


         JURY VERDICT. This action came before the Court for trial by jury. The issues have
 been tried and the jury has rendered its verdict.


      ✔ DECISION BY COURT. This action came before the Court. The issues have been
 considered and a decision has been rendered.



         IT IS ORDERED AND ADJUDGED:
Defendants Motion to Dismiss is granted. The class action is dismissed with prejudice at
Plaintiff's cost. Judgment is entered in favor of defendants against plaintiff.



 Date: October 29, 2020
                                                     CLERK, U.S. DISTRICT COURT


                                                     /s/ Kellie Watson
                                                     _____________________________
                                                     By: Deputy Clerk
